DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Love et al. (USPGPUB 2019/0142315 – applicant cited). In regard to claim 1, Love discloses a method of reducing battery discharge in a wireless continuous glucose monitoring (CGM) transmitter (Figs. 1-8 and associated descriptions), the method comprising: receiving the CGM transmitter (wireless transmitter in element 102 and/or element 258, Figs. 1 and 2B and associated descriptions) in a package (element 150/510/512, Figs. 1 and 5B and associated descriptions) configured to receive and enclose the CGM transmitter therein (Figs. 1 and 5-6 and associated descriptions); electrically disconnecting a battery (element 260, Figs. 1 and 7 and associated descriptions) of the CGM transmitter from transmitter electronics of the CGM transmitter automatically in response to the CGM transmitter being received in the package (Figs. 3-4 and 7-8 and associated descriptions; [0073-0089]; [0099-0104]); and electrically connecting the battery to the transmitter electronics automatically in response to the CGM transmitter being removed from the package (Figs. 3-4 and 7-8 and associated descriptions; [0073-0089]; [0099-0104]).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Love teaches battery activation circuits using optical sensor (Fig. 3) or magnetic activation sensor (Fig. 7). Wedekind et al. (USPGPUB 2017/0172473) teaches a CGM transmitter/ a battery-operated electronic device (Figs. 1, 2A and 3) comprises transmitter electronics (element 232/316, Figs. 2A and 3); a battery (element 234, Figs. 5A and 6); a switch disconnect circuit (element 504, Fig. 5A; [0009]) and the switch disconnect circuit is configured to electrically disconnect the battery from the transmitter electronics in response to installation of battery/ an activation signal ([0009]; [0037]; [0107-0108]); activation pads and an electrically conductive material (element 244, Fig. 2C; [0140-0142]); and checking an electrical contact to determine whether it has been removed from its packaging ([0154]). The prior art of record does not teach or suggest “the electrically disconnecting the battery comprises electrically connecting first and second activation pads of the CGM transmitter to an electrical conductor positioned in the package in response to the CGM transmitter being received in the package” or “the electrically connecting the battery comprises electrically disconnecting at least one of first and second activation pads of the CGM transmitter from an electrical conductor positioned in the package in response to the CGM transmitter being removed from the package”.

Claims 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Love teaches a CGM transmitter/ a battery-operated electronic device (wireless transmitter in element 102 and/or element 258, Figs. 1 and 2B) comprises transmitter electronics ([0124]; [0140]; [0175]); a battery having a positive terminal and a negative terminal (Figs. 3 and 7); a switch disconnect circuit (elements 308/702, Figs. 3 and 7) and the switch disconnect circuit is configured to electrically disconnect the battery from the transmitter electronics in response to light or magnetic field (Figs. 3-4 and 7-8). Bohm et al. (USPGPUB 2012/0078071) teaches a wireless CGM (Fig. 1) transmitter (element 232, Fig. 2A) comprises a battery (element 234, Fig. 2A); a switch ([0014-0015]) to activate and deactivate the sensor electronics in a storage mode (Figs. 5A and 5B; [0024]; [0163-0164]; placed in storage/ removed from its packaging, [0176]). Wedekind teaches a CGM transmitter/ a battery-operated electronic device (Figs. 1, 2A and 3) comprises transmitter electronics (element 232/316, Figs. 2A and 3); a battery (element 234, Figs. 5A and 6); a switch disconnect circuit (element 504, Fig. 5A; [0009]) and the switch disconnect circuit is configured to electrically disconnect the battery from the transmitter electronics in response to installation of battery/ an activation signal ([0009]; [0037]; [0107-0108]); activation pads and an electrically conductive material (element 244, Fig. 2C; [0140-0142]). However, the prior art of record does not teach or suggest “first and second activation pads; transmitter electronics; a battery having a positive terminal and a negative terminal, the negative terminal coupled to the first activation pad; and a switch disconnect circuit having an input pin, an output pin, and an enable pin, wherein the input pin is coupled to the positive terminal of the battery, the output pin is coupled to a power input of the transmitter electronics, and the enable pin is coupled to the second activation pad; wherein the switch disconnect circuit is configured to electrically disconnect the battery from the transmitter electronics in response to an electrical connection of the first activation pad to the second activation pad”; “coupling an input of a switch disconnect circuit to a positive terminal of a battery and coupling an output of the switch disconnect circuit to a power input of transmitter electronics of the CGM transmitter; coupling a first activation pad to a negative terminal of the battery; coupling a second activation pad to an enable pin of the switch disconnect circuit; and packaging the CGM transmitter in a package comprising an electrical conductor positioned to contact both the first and second activation pads, causing the switch disconnect circuit to disconnect the battery from the transmitter electronics”; “first and second activation pads; device electronics; a battery having a positive terminal and a negative terminal, the negative terminal coupled to the first activation pad; and a switch disconnect circuit having an input pin, an output pin, and an enable pin, wherein the input pin is coupled to the positive terminal of the battery, the output pin is coupled to a power input of the device electronics, and the enable pin is coupled to the second activation pad; wherein the switch disconnect circuit is configured to electrically disconnect the battery from the device electronics in response to an electrical connection of the first activation pad to the second activation pad”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791